 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9       TM Technologies Incorporated,                 No. CV-18-00286-TUC-DCB
10                    Plaintiff,                       AMENDED1 ORDER
11       v.
12       Hand Technologies Incorporated, et al.,
13                    Defendants.
14
15            The parties having entered into a stipulation concerning Plaintiff’s Motion for
16   Preliminary Injunction,

17            Accordingly,
18            IT IS ORDERED that, that pursuant to the Stipulation (Doc. 73), the Motion for

19   Preliminary Injunction (Doc. 2) is DENIED AS MOOT and the preliminary injunction

20   evidentiary hearing scheduled for September 17, 2019, is VACATED.
21            IT IS FURTHER ORDERED that the Court shall rule on the briefs to resolve the
22   pending Motion to Dismiss Counterclaims.

23            IT IS FURTHER ORDERED that the Counter Claimant, Hand Technologies Inc.,

24   shall show good cause why Counter Defendants TerraNova Capital Partners Inc. and

25   TerraNova Capital Equites Inc. should not be dismissed for lack of service. Fed. R. Civ.

26   P. 4(m).
27            ///
28
     1
         Corrected to moot Motion for Preliminary Injunction.
 1          ///
 2          IT IS FURTHER ORDERED that a Scheduling Conference shall be set
 3   simultaneously with the issuance of this Order. Fed. R. Civ. P. 16(b)(2).
 4          Dated this 27th day of September, 2019.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
